DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 03/31/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlak et al. (US20160067942), and further in view of Konrad et al. (WO 2016030215 A1).

Instant application

    PNG
    media_image1.png
    690
    755
    media_image1.png
    Greyscale

As to claim 1. Pawlak et al. discloses a foamed (see e.g. foamed matrix 3’ in Fig 1, Par. 10) floor with wood texture (see e.g. The combined composites 2,3′,10 are cut to the dimension of finished products in the form of flooring strips in Par. 11, composite board for floors in abstract. The concave structure may be planarly irregular and simultaneously or interchangeably spatially irregular, most preferably in the form of veins in wood in Par. 7), comprising 

    PNG
    media_image2.png
    410
    755
    media_image2.png
    Greyscale

a foam matrix that is formed of resin and has a block structure (see e.g. foamed matrix 3’ in Fig 1, that is made of plastic and organic material with a fibrous structure, is a foamed mix 3′ in Par. 10), and a hard surface layer integrally connected with the foam matrix and covering at least one surface thereof(see e.g. solid plastic layer (10,10′) is made of PVC or PP, or PE, or PU, or PS, or acryl, or ABS, or ASA, or SAN in claim 2, Par. 7, layer (10,10′) is connected and cover foam matrix 3 in Fig 1), the hard surface layer comprising a first exposed surface and substantially parallel to a surface of the foam matrix(see e.g. concave surface and convex surface in Fig 1), and a second exposed surface (see e.g. concave surface and convex surface in Fig 1); 
a distance from the second exposed surface to a surface covered by the foam matrix being smaller than that from the first exposed surface to the surface covered by the foam matrix (see e.g. shown as solid plastic layer (10,10′) has a grooved structure or an impressed structure, and its concavity (11) is directed into the interior of the solid plastic layer (10,10′) in claim 3, Fig 1. Thus the concave surface plane to the matrix top surface is smaller than the convex surface plane to the matrix top surface); and the first exposed surface being composed of a plurality of exposed units that are roughly on a same plane (see e.g. shown as solid plastic layer (10,10′) has a grooved structure or an impressed structure, and its concavity (11) is directed into the interior of the solid plastic layer (10,10′) in claim 3, Fig 1, The concave structure may be planarly irregular and simultaneously or interchangeably spatially irregular, most preferably in the form of veins in wood in Par. 7); 
the second exposed surface being composed of a plurality of sunken units(see e.g. shown as solid plastic layer (10,10′) has a grooved structure or an impressed structure, and its concavity (11) is directed into the interior of the solid plastic layer (10,10′) in claim 3 corresponds to sunken units, Fig 1), and the plurality of exposed units (see e.g. profiles 9 or protrusions/convex surface in Fig 1) being arranged alternately with the plurality of sunken units(see e.g. grooved structure Fig 1); the hard surface layer also comprising a connecting unit between adjacent exposed unit and sunken unit (see e.g. see e.g. shown as solid plastic layer (10,10′) has a grooved structure or an impressed structure, and its concavity (11) is directed into the interior of the solid plastic layer (10,10′) in claim 3, Fig 1); 
Pawlak et al. does not discloses the hard surface layer can comprise two different resin layers, in more detail, Pawlak et al. does not discloses first exposed surface that is formed by a first color resin, second exposed surface formed by a second color resin. The connecting unit comprising a connecting substrate formed of the first color resin and integrally connected to the first exposed surface, the connecting unit comprising a connecting substrate formed of the first color resin and integrally connected to the first exposed surface, and a connecting profile that is covering the connecting substrate and is formed of the second color resin and integrally connected to the second exposed surface; and, 
the hard surface layer also comprising a base layer formed of the first color resin and integrally connected to the connecting substrate and covered by the second exposed surface; the first color resin and the first color resin having two colors that are different.
Konrad et al. et al. discloses floor covering can have multilayer composite/resin film on top, wherein the décor top layer can comprise plastic film that can have different color since two layer décor layer comprising composite floor A/B has improved decorating effect than single color décor layer, and make the later embossing step to be synchronized with the print pattern, so that, for example, in the case of wood imitation, the grain in the haptic impression agrees with the visual impression. An execution of the respective pattern as an endless and uninterrupted return reinforces the nature-identical impression.
Both Pawlak et al. and Konrad et al. et al. are analogous in the field of wood grain looking imitation floor covering, it would have been obvious for a person with ordinary skills in the art to modify the hard surface layer of Pawlak to comprising two different color A/B structure as taught by Konrad et al. since the different color A/B structure can has improved decorating effect than single color décor layer, and make the later embossing step to be synchronized with the print pattern, so that, for example, in the case of wood imitation, the grain in the haptic impression agrees with the visual impression. An execution of the respective pattern as an endless and uninterrupted return reinforces the nature-identical impression as suggested by Konrad et al. 
As the result Pawlak et al. in view of Konrad et al. et al. meet the claim limitation of first exposed surface that is formed by a first color resin, second exposed surface formed by a second color resin. The connecting unit of Pawlak et al. in view of Konrad et al. as the result will comprise a connecting substrate formed of the first color resin and integrally connected to the first exposed surface, the connecting unit comprising a connecting substrate formed of the first color resin and integrally connected to the first exposed surface, and a connecting profile of Pawlak et al. in view of Konrad et al. et al. as the result will that be covering the connecting substrate and is formed of the second color resin and integrally connected to the second exposed surface; and, the hard surface layer also comprising a base layer formed of the first color resin and integrally connected to the connecting substrate and covered by the second exposed surface; the first color resin and the first color resin having two colors that are different(see e.g. as the discussed earlier wherein Pawlak et al. discloses a solid plastic layer (10,10′) has a grooved structure or an impressed structure, and its concavity (11) is directed into the interior of the solid plastic layer (10,10′) in claim 3, Fig 1, The concave structure may be planarly irregular and simultaneously or interchangeably spatially irregular, most preferably in the form of veins in wood in Par. 7) .
As to claim 3. Pawlak et al. in view of Konrad et al. discloses the foamed floor with wood texture according to claim 1, wherein: the first exposed surface has a thickness not less than 0.1 mm, and the second exposed surface has a thickness not less than 0.05 mm (see e.g. Paulak et al. discloses thickness of the solid plastic layer may range from 0.1 mm to 3 mm in Par. 7. Konrad et al. discloses polymer layer can have a thickness of 1-500.mu.m in page 8).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlak et al. (US20160067942), Konrad et al. (WO 2016030215 A1) and further in view of Meersseman et al. (US20130067842) 
As to claim 2. Pawlak et al. in view of Konrad et al. discloses the foamed floor with wood texture according to claim 1, wherein: the foam matrix of the floor is made of foamed material(see e.g. foamed matrix 3’ in Fig 1, that is made of plastic and organic material with a fibrous structure, is a foamed mix 3′ in Par. 10), and the hard surface layer is made of ASA non-foamed material (see e.g. see e.g. Pawlak et al. discloses solid plastic layer (10,10′) is made of PVC or PP, or PE, or PU, or PS, or acryl, or ABS, or ASA, or SAN in claim 2, Par. 7) discloses hard surface layer integrally connected with the foam matrix and covering at least one surface thereof (see e.g. Fig 1 in Pawlak et al.) .
Pawlak et al. in view of Konrad et al. does not discloses the foamed materials is made of PVC. 
Meersseman et al. discloses foamed PVC is desired to be used as floor panel board since foamed PVC is a closed cell foamed structure can offer A foamed synthetic material board of the closed cell type offers a very high stiffness, dimensional stability and water-resistance, with a limited density in Par. 15.  
Both Pawlak et al. in view of Konrad et al., and Meersseman et al. are analogous in the field of foamed resin materials for flooring, it would have been obvious for a person with ordinary skill in the art to modify the foamed matrix of Pawlak et al. in view of Konrad et al. to be foamed PVC as taught by Meersseman et al. because foamed PVC is desired to be used as floor panel board since foamed PVC is a closed cell foamed structure can offer A foamed synthetic material board of the closed cell type offers a very high stiffness, dimensional stability and water-resistance, with a limited density as suggested in Par. 15 of Meersseman et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlak et al. (US20160067942), Konrad et al. (WO 2016030215 A1) and further in view of Aoyama et al. (US20100209694)
As to claim 4. Pawlak et al. in view of Konrad et al. discloses the foamed floor with wood texture according to claim 1, wherein: the foamed matrix of the floor is fed by a co-extrusion in Par. 11, and the first exposed surface, the connecting substrate and the base layer that are formed by the first color resin are fed by an extruder by coextrusion in Par. 11, and the second exposed surface and the connecting profile that are formed by the second color resin are fed by extruder(see e.g. The solid plastic layer (10) is preferably bonded with the organic-plastic layer (3′) by a co-extrusion joint (12) in abstract, Par. 7)
Pawlak et al. in view of Konrad et al. does not discloses the coextrusion by main layer using main extruder, and first color resin layer can use one auxiliary extruder, and second color resin layer can use another auxiliary extruder.
Aoyama et al. discloses coextrusion using one layer can use main extruder, and another layer can use auxiliary extruders since coextruding by using main extruder, and one layer use auxiliary extruder, another layer use another auxiliary extruding forming three layer lamination will enable different films comprising laminate to have a high tensile strength to the film or giving film-formability, or have some other function, re flection property will be more favorably improved(see e.g. Par. 75, 76,  92, 188).
Both Pawlak et al. in view of Konrad et al., and Aoyama et al. are analogous in the field do fusing coextrusion to laminate 3 different layers of different function/property, it would have been obvious for a person with ordinary skills in the art to modify the coextrusion of Pawlak et al. in view of Konrad et al. to be main layer using main extruder, and first color resin layer can use one auxiliary extruder, and second color resin layer can use another auxiliary extruder that is taught by Aoyama et al. since coextruding by using main extruder, and one layer use auxiliary extruder, another layer use another auxiliary extruding forming three layer lamination will enable different films comprising laminate to have a high tensile strength to the film or giving film-formability, or have some other function, reflection property will be more favorably improved as suggested by Aoyama et al. (see e.g. Par. 75, 76,  92, 188).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon et al. (US20120128946). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783